         Case 1:18-cv-02709-TNM Document 25 Filed 03/01/19 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

KNIGHT FIRST AMENDMENT INSTITUTE )
AT COLUMBIA UNIVERSITY, et al.,      )
                                     )
     Plaintiffs,                     )
                                     )                      Civil Action No. 1:18-cv-2709 (TNM)
     v.                              )
                                     )
CENTRAL INTELLIGENCE AGENCY, et al., )
                                     )
     Defendants.                     )
                                     )
                                     )
                                     )

       JOINT STATUS REPORT AND PROPOSED SCHEDULE FOR FURTHER
                            PROCEEDINGS

       Pursuant to the Court’s Order of February 11, 2019, the parties to the above-captioned

case hereby submit the following Joint Status Report and Proposed Schedule for Further

Proceedings.

       This is an action under the Freedom of Information Act (“FOIA”). Plaintiffs’ FOIA

requests seek three categories of documents related to Intelligence Community Directive 191 and

the late Jamal Khashoggi from the Central Intelligence Agency (“CIA”), Federal Bureau of

Investigation (“FBI”), National Security Agency (“NSA”), and Department of State (“DoS”). See

First Amended Complaint (“FAC”), Dkt. No. 17, ¶ 17. Plaintiffs seek the same categories of

documents, as well as an additional fourth category of related documents, from the Office of the

Director of National Intelligence (“ODNI”). Id. ¶ 18. All Defendants have initiated a search for

records potentially responsive to the requests. On February 14, 2019, ODNI informed Plaintiffs

that it had located records responsive to the first category of requested documents, but that it had

referred these records to other Defendant agencies for processing and production. ODNI issued a

Glomar response to the remaining three categories of requested documents. The remainder of the
           Case 1:18-cv-02709-TNM Document 25 Filed 03/01/19 Page 2 of 4



-2-

Defendants are at present actively searching for and/or processing potentially responsive

documents. Given the nature of the request, any responsive records will need to be carefully

reviewed for any applicable exemptions.

         The parties have conferred and agree on the following proposed schedule for further

proceedings.

         (1)    CIA and NSA shall provide a final response to Plaintiffs’ FOIA requests on or

before March 15, 2019.

         (2)    FBI and DoS shall provide a final response to Plaintiffs’ FOIA requests on or

before March 29, 2019.

         (3)    The parties shall meet and confer following the completion of all Defendants’

final responses to determine if dispositive motions are necessary. The parties shall file a joint

status report no later than April 12, 2019, proposing a schedule for dispositive motions, if

necessary.

         Additionally, the parties agree that a motion for an Open America stay is not likely in this

case. Further, the parties agree that an estimate of the anticipated number of documents

responsive to the request, or assessment of whether a Vaughn index will be required, is not

necessary at this time. The parties will include updates on these subjects in their proposed April

12, 2019 status report.

         The adoption of the proposed production schedule will facilitate the efficient resolution

of this lawsuit and conserve the Court’s resources. Accordingly, the parties respectfully request

that the Court enter the above-described schedule for further proceedings.

         A proposed order reflecting this proposal is attached hereto for the convenience of the

Court.
         Case 1:18-cv-02709-TNM Document 25 Filed 03/01/19 Page 3 of 4



-3-

       Plaintiffs reserve their rights to challenge the adequacy of Defendants’ searches and the

lawfulness of Defendants’ withholdings.

                                             Respectfully submitted,


                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             MARCIA BERMAN
                                             Assistant Branch Director

                                                    /s/ Antonia Konkoly
                                             Antonia Konkoly
                                             Trial Attorney
                                             U.S. Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L St. NW, Room 11110
                                             Washington, DC 20005
                                             (202) 514-2395 (direct)
                                             (202) 616-8470
                                             antonia.konkoly@usdoj.gov

                                             Counsel for the Defendants


                                                      /s/ Jameel Jaffer
                                             Jameel Jaffer (MI0067)
                                             Ramya Krishnan (admitted pro hac vice)
                                             Adi Kamdar (admitted pro hac vice)
                                             Alex Abdo (admitted pro hac vice)
                                             Knight First Amendment Institute
                                                at Columbia University
                                             475 Riverside Drive, Suite 302
                                             New York, NY 10115
                                             (646) 745-8500
                                             ramya.krishnan@knightcolumbia.org

                                             Counsel for Plaintiff Knight First Amendment
                                                Institute at Columbia University
       Case 1:18-cv-02709-TNM Document 25 Filed 03/01/19 Page 4 of 4



-4-

                                         /s/ Timothy K. Beeken
                                  Timothy K. Beeken (NY0083)
                                  Jeremy Feigelson (admitted pro hac vice)
                                  Alexandra P. Swain (admitted pro hac vice)
                                  DEBEVOISE & PLIMPTON LLP
                                  919 Third Avenue
                                  New York, NY 10022
                                  (212) 909-6000
                                  tkbeeken@debevoise.com
                                  jfeigelson@debevoise.com


                                  Counsel for Plaintiff Committee to Protect
                                     Journalists




DATED: March 1, 2019
